
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2011-0002; Internal Agency Docket No. FEMA-B-1232]
        Proposed Flood Elevation Determinations for Allegheny County, PA (All Jurisdictions)
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; withdrawal.
        
        
          SUMMARY:
          The Federal Emergency Management Agency (FEMA) is withdrawing its proposed rule concerning proposed flood elevation determinations for Allegheny County, Pennsylvania (All Jurisdictions).
        
        
          
          DATES:
          This withdrawal is effective on November 7, 2012.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. FEMA-B-1232, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        On November 25, 2011, FEMA published a proposed rulemaking at 76 FR 72661, proposing flood elevation determinations along one or more flooding sources in Allegheny County, Pennsylvania. Because FEMA has or will be issuing a Revised Preliminary Flood Insurance Rate Map, and if necessary a Flood Insurance Study report, featuring updated flood hazard information, the proposed rulemaking is being withdrawn. A Notice of Proposed Flood Hazard Determinations will be published in the Federal Register and in the affected community's local newspaper.
        
          Authority:
          42 U.S.C. 4104; 44 CFR 67.4.
        
        
          Dated: October 12, 2012.
          James A. Walke,
          Acting Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2012-27157 Filed 11-6-12; 8:45 am]
      BILLING CODE 9110-12-P
    
  